 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   BRYAN MAZZA,                                       No. 2:14-cv-0874 TLN AC P
12                        Plaintiff,
13           v.                                         ORDER
14   L. AUSTIN, et al.,
15                        Defendants.
16

17           Plaintiff has filed several documents following the filing of defendants’ respective

18   motions for summary judgment. See ECF Nos. 143, 144. Four of plaintiff’s filings, all filed the

19   same day, are directly responsive defendants’ motions for summary judgment and will be

20   construed as a consolidated opposition thereto. See ECF Nos. 148, 149, 153, 154. Three of

21   plaintiff’s filings, filed the same day as plaintiff’s opposition, address matters that will become

22   pertinent only if this case proceeds to trial. See ECF Nos. 147, 150-52. These requests will

23   therefore be denied without prejudice to renewal at an appropriate time.

24           Accordingly, IT IS HEREBY ORDERED that:

25           1. Plaintiff’s filings in opposition to defendants’ motions for summary judgment, ECF

26   Nos. 148, 149, 153 and 154, are construed as a consolidated opposition thereto, without penalty

27   for multiple filings.

28   ////
                                                       1
 1          2. Plaintiff’s fourth request for appointment of counsel, ECF No. 150;1 request for
 2   appointment of a neutral medical examiner, ECF Nos. 147 (see also ECF No. 152); and motion to
 3   subpoena witnesses at trial, ECF No. 151, are each denied without prejudice as premature;
 4   plaintiff may renew these motions should he prevail on summary judgment.
 5          SO ORDERED.
 6   DATED: July 12, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
       See ECF No. 136 (setting forth the applicable standards and court’s reasons for denying
28   plaintiff’s fourth request for appointment of counsel).
                                                      2
